t c memo united_states tax_court cynthia j hall petitioner and thomas e hall intervenor v commissioner of internal revenue respondent docket no filed date cynthia j hall pro_se thomas e hall pro_se randall e heath for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment the issue for decision is whether respondent’s application of petitioner’s overpayment relating to as a credit against petitioner’s tax_liability bars granting petitioner’s request for relief from joint_and_several_liability pursuant to sec_6015 for background on or about date petitioner and her husband thomas e hall requested an extension to file their joint federal_income_tax return for on this same date respondent applied a withholding credit of dollar_figure to their account for on or about date petitioner and her husband filed a joint_return for joint_return they reported a tax due of dollar_figure accordingly after application of the dollar_figure withholding credit there was a balance due of dollar_figure on date respondent assessed the tax reported on the joint_return a late filing penalty of dollar_figure a failure_to_pay_tax penalty of dollar_figure and interest assessed of dollar_figure tax_liability on or about date petitioner filed a return for claiming a dollar_figure refund due overpayment that same date respondent applied petitioner’s overpayment to the outstanding balance on the tax_liability unless otherwise indicated all section references are to the internal_revenue_code on date respondent mailed petitioner a letter notifying her that her overpayment had been applied to the tax_liability on date petitioner and her husband divorced the decree of dissolution of marriage entered by the superior court for the state of alaska incorporated the written_agreement between petitioner and her husband concerning tax consequences and allocation of obligations in their petition for dissolution of marriage dated date petitioner and her husband had listed their debts who owed the debts and who they agreed would be responsible for paying the debts as follows presently to be owed to amount owed by paid_by irs-thomas dollar_figure husband husband irs-joint dollar_figure joint husband irs-joint dollar_figure joint husband wife on date respondent received a dollar_figure payment on the tax_liability this payment represented petitioner’s alaska permanent fund payment for on date petitioner submitted a form_8857 request for innocent spouse relief requesting equitable relief for and request for relief the only year before the court in this proceeding is petitioner’s tax_year on date respondent received petitioner’s request for relief on date in a final notice_of_determination respondent determined that petitioner was not entitled to relief for pursuant to sec_6015 because she submitted the request for relief more than years after respondent’s first collection activity against her on date petitioner while residing in soldotna alaska filed a letter which the court treated as an imperfect petition for determination of relief from joint_and_several_liability on a joint_return that same day the court ordered petitioner to file on or before date a proper amended petition for determination of relief from joint_and_several_liability on a joint_return on date petitioner filed an amended petition for determination of relief from joint_and_several_liability on a joint_return seeking review of respondent’s determination to deny equitable relief on date respondent filed a motion for summary_judgment on date the court ordered petitioner to file a response to respondent’s motion for summary_judgment on or before date and calendared the motion for summary_judgment for hearing at the court’s anchorage alaska trial session on date petitioner filed a response to respondent’s motion for summary_judgment on date the court filed intervenor’s reply to petitioner’s response to respondent’s motion and intervenor’s response to respondent’s motion for summary_judgment on date petitioner filed a response to intervenor’s reply to petitioner’s response to motion for summary_judgment as of the date of the hearing the outstanding balance on the tax_liability was dollar_figure discussion an election pursuant to sec_6015 c or f must be made within years of the commissioner’s first collection activity taken after date against the taxpayer making the election internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 and c b revproc_2000_15 sec_5 2000_1_cb_447 the offset of an overpayment is a collection activity pursuant to sec_6015 121_tc_290 see also sec_1 b i income_tax regs defining an offset of an overpayment against a liability pursuant to sec_6402 as a we note that petitioner does not question the validity of revproc_2000_15 2000_1_cb_447 therefore we need not address the validity of the revenue_procedure collection activity effective for requests for relief from joint_and_several_liability filed on or after date pursuant to sec_6402 respondent applied petitioner’s overpayment against her tax_liability accordingly respondent engaged in a collection activity against petitioner respondent’s first collection activity after date occurred on date petitioner submitted her request for relief on date accordingly petitioner made her request for relief more than years after respondent’s first collection activity after date therefore petitioner’s request for relief was untimely and she is not entitled to relief pursuant to sec_6015 see campbell v commissioner supra pincite petitioner claims that it is unfair to deny her relief because she thought her divorce decree relieved her of the tax_liability while we sympathize with petitioner her request for relief was untimely to reflect the foregoing an appropriate order and decision will be entered
